Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 12/17/2021 have been fully considered but they are not persuasive.
The applicant argues that none of the cited references teaches the limitation as amended in claim 1. The examiner respectfully disagrees.  Oh et al. (figures 1-2 and 5A-5I) discloses a photomask (500) for fabricating a padded black photo spacer as claimed including the light shielding pattern having the critical dimension is only provided in the light transmissive region corresponding to the main photo spacer color resist pad and is a regular pattern having a sufficiently small line dimension in a certain characteristic direction (the regions above and surround the spacers).  In addition, the applicant does not define what regions being included with the critical dimension.  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The specific limitation “the light shielding pattern having the critical dimension is only provided in the light transmissive region corresponding to the main photo spacer color resist pad and is a regular pattern having a sufficiently small line 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2016/0306210) in view of Huh et al. (US 2014/0232970).
Regarding claim 1, Oh et al. 
Oh et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Oh et al. is silent regarding the critical dimension is less than or equal to 5 mu.m.  Huh et al. (figures 1-3) teaches the critical dimension is less than or equal to 5 mu.m (see at least paragraph 0052).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask as taught by Huh et al. in order to achieve a display substrate including a boundary between a light blocking portion and a column spacer portion, which is defined to improve height uniformity between respective column spacer portions and pressing characteristics of the column spacer portions.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
Regarding claim 2, Huh et al. (figures 1-3) teaches wherein a transmissive area proportion of the pad pattern is larger than or equal to 70% (P1-P3; see at least paragraphs 0061-0064).  
Regarding claim 3, Huh et al. (figures 1-3) teaches wherein the light shielding pattern is a square shape, a triangular shape, a circular shape, an array of square shapes, a line shape, a mesh shape or a homocentric squares shape.  
Regarding claim 4, Huh et al. (figures 1-3) teaches wherein the critical dimension is less than or equal to 2 mu.m (see at least paragraph 0052).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 . 
Claims 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2016/0306210) in view of Takao et al. (US 5,734,456); further in view of Applicant’s Admitted Prior Art (AAPA).
Regarding claim 5, Oh et al. (figures 1-2 and 5A-5I) discloses a liquid crystal display panel, including an upper substrate, a lower substrate (100 and 200) and a padded black photo spacer (192-193) disposed on the lower substrate; wherein the padded black photo spacer includes a photo spacer and a photo spacer pad disposed on the lower substrate and corresponding to the photo spacer, wherein the padded black photo spacer includes a main photo spacer, an auxiliary photo spacer, a black matrix, a main photo spacer pad and an auxiliary photo spacer pad, the main photo spacer pad and the auxiliary photo spacer pad are disposed on the lower substrate, and a height of the main photo spacer pad is greater than a height of the auxiliary photo spacer pad (192-192), the black matrix and the main photo spacer are correspondingly disposed above the main photo spacer pad, and the black matrix and the auxiliary photo spacer are correspondingly disposed above the auxiliary photo spacer pad, the main photo spacer pad includes a main photo spacer color resist pad and the auxiliary photo spacer includes an auxiliary photo spacer color resist pad; and the black matrix and the main photo spacer are correspondingly disposed above the main photo spacer pad, and the black matrix and the auxiliary photo spacer are correspondingly disposed above the auxiliary photo spacer pad.
Oh et al. discloses the limitations as shown in the rejection of claim 5 above.  However, Oh et al. is silent regarding a surface of the color resist layer in the photo spacer pad is provided Takao et al. (figure 1) teaches a surface of the color resist layer is provided with micro pits (see at least column 2, lines 55-68).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color resist layer as taught by Takao et al. in order to prevent the occurrence of orientation defects and sufficiently develop excellent characteristics specific to a ferroelectric liquid crystal.
AAPA(figure 2) teaches only a surface of the main photo spacer color resist pad is provided with micro pits but a surface of the auxiliary photo spacer color resist pad is not provided with the micro pits (between color B).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color resist layer as taught by AAPA in order to simplify the manufacturing steps and improve the display characteristics.
Therefore, Oh et al. as modified by Takao et al. and AAPA teaches a surface of the color resist layer in the photo spacer pad is provided with micro pits.  
Regarding claim 6, Oh et al. (figures 1-2 and 5A-5I) discloses wherein the padded black photo spacer includes a main photo spacer, an auxiliary photo spacer (192-193), a black matrix (191), a main photo spacer pad and an auxiliary photo spacer pad; the main photo spacer pad and the auxiliary photo spacer pad are disposed on the lower substrate, and a height of the main photo spacer pad is greater than a height of the auxiliary photo spacer pad; the black matrix and the main photo spacer are correspondingly disposed above the main photo spacer pad, and the black matrix and the auxiliary photo spacer are correspondingly disposed above the auxiliary photo spacer pad; the main photo spacer pad includes a main photo spacer color resist pad, and a 
Regarding claim 7, Oh et al. as modified by Takao et al. (figure 1) teaches wherein the micro pits are grooved or concaved and convexed in a lattice shape, and are located on the color resist layer near the surface of the photo spacer and possess a local roughness greater than 0.1 mu.m and less than 0.3 mu.m (see at least column 2, lines 55-68).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 

Regarding claim 9, Oh et al. (figures 1-2 and 5A-5I) discloses wherein the color resist layer in the photo spacer pad forms the photo spacer color resist pad, and the photo spacer color resist pad includes one or more layers of color resists.
Regarding claim 10, Oh et al. (figures 1-2 and 5A-5I) discloses wherein the photo spacer pad further includes an inorganic planarization layer or an organic planarization layer, or includes a thin film transistor.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Takao et al. and AAPA; further in view of Huh et al..
Regarding claim 8, Oh et al. as modified by Takao et al. teaches the limitations as shown in the rejection of claim 5 above.  However, Oh et al. as modified by Takao et al. and AAPA is silent regarding wherein a groove structure with a high circumference and a slightly depressed central portion is formed on a top of the photo spacer, and the groove structure Huh et al. (figures 1-3) teaches wherein a groove structure with a high circumference and a slightly depressed central portion is formed on a top of the photo spacer, and the groove structure possesses a peak and trough value greater than 0.1 mu.m and less than 0.5 mu.m (see at least paragraph 0052).  Given the teachings of Smith, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify mask as taught by Huh et al. in order to achieve a display substrate including a boundary between a light blocking portion and a column spacer portion, which is defined to improve height uniformity between respective column spacer portions and pressing characteristics of the column spacer portions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871